Exhibit 10.1

 

LOGO [g1773242s.jpg]

GRANT AGREEMENT

Applicable to Performance Shares promised under the Autoliv, Inc., 1997 Stock
Incentive Plan (as amended and restated)

Your above-described grant of performance shares (the “Performance Shares”) is
subject to the following provisions, in addition to those set forth in the
attached Notice of Grant (the “Grant Notice”): and the Autoliv, Inc. 1997 Stock
Incentive Plan (“the Plan”):

 

1. Defined Terms:

Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan. In addition, for purposes of this Grant
Agreement:

 

  a. “Cause” will have the meaning assigned such term in the employment,
severance or similar agreement, if any, between you and Autoliv, Inc. (“the
Company) or one of its subsidiaries; provided, however, that if there is no such
employment, severance or similar agreement in which such term is defined,
“Cause” shall mean any of the following acts by you, as determined by the
Company or one of its subsidiaries, as applicable, in its sole discretion: gross
neglect of duty, as reasonably determined by the Company, prolonged absence from
duty without the consent of the Company or one of its subsidiaries, as
applicable; your material breach of any published Company code of conduct or
code of ethics; or your willful misconduct, misfeasance or malfeasance of duty
which is reasonably determined to be detrimental to the Company or one of its
subsidiaries.

 

  b. “Date of Vesting” means the date of the Compensation Committee’s
certification of the Company’s attainment of the Performance Objectives for the
Performance Period, provided that, except as otherwise stated herein, you are
then still employed by the Company or one of its subsidiaries.

 

  c. “Disability” means your inability, as reasonably determined by the Company,
to perform the essential functions of your regular duties and responsibilities,
with or without reasonable accommodation, due to a medically determinable
physical or mental illness which has lasted (or can reasonably be expected to
last) for a period of six (6) consecutive months.

 

  d. “EMT” means Executive Management.

 

  e. “Performance Objectives” shall have the meaning set forth in Exhibit A
hereto.

 

  f. “Performance Period” shall have the meaning set forth in Exhibit A hereto.



--------------------------------------------------------------------------------

  g. “Qualifying Retirement” means your termination of employment with the
Company or one of its subsidiaries at or after satisfying the eligibility
requirements for retirement under the retirement provisions of local law in your
home country, provided such termination of employment has been approved by the
Company, if you are not a member of EMT, or by the Compensation Committee, if
you are a member of EMT. Notwithstanding the foregoing, your termination of
employment will not be considered a Qualifying Retirement if (i) the termination
occurs within six (6) months following the Date of Promise, or (ii) you are
terminated for Cause by the Company or one of its subsidiaries.

 

  h. “Target Award” is the target number of shares of Common Stock subject to
this award, as set forth in your Grant Notice.

 

2. Vesting; Termination of Employment:

 

  a. The Performance Shares have been credited to a bookkeeping account on your
behalf. Each Performance Share represents an unfunded, unsecured right to
receive one share of Common Stock, subject to the terms and conditions stated in
the Plan and this Grant Agreement. The Performance Shares will be earned in
whole, in part, or not at all, on the Date of Vesting to the extent that the
Performance Objectives are attained, as provided on Exhibit A attached hereto,
provided that, except as otherwise stated herein, you are then still employed by
the Company or one of its subsidiaries. Any Performance Shares that fail to vest
in accordance with the terms of this Grant Agreement will be forfeited and
reconveyed to the Company without further consideration or any act or action by
you.

 

  b. If your employment with the Company or one of its subsidiaries terminates
by reason of your death, Disability or Qualifying Retirement prior to the Date
of Vesting, you or, as the case may be, your estate, will retain the Performance
Shares and the Performance Shares may be earned, in whole, in part, or not at
all, on the Date of Vesting to the extent that the Performance Objectives are
attained, as provided on Exhibit A attached hereto.

 

  c. If your employment terminates for any reason other than as described in
subsection (b) above, you will forfeit all right, title and interest in and to
the unvested Performance Shares as of the date of such termination and the
unvested Performance Shares will be reconveyed to the Company without further
consideration or any act or action by you.

 

3. Conversion to Shares of Common Stock; Procedure at Date of Vesting:

 

  a. Unless the Performance Shares are forfeited prior to the Date of Vesting as
provided in Section 2 above, the Performance Shares will be converted on the
Date of Vesting to actual shares of Common Stock. The shares of Common Stock to
be issued pursuant to this Grant Agreement shall be issued in the form of
book-entry shares of Common Stock in your name as the beneficial owner as of the
Date of Vesting.

 

  b.

Notwithstanding the foregoing paragraph, if you are a U.S. taxpayer for the
taxable year in which your termination of employment occurs: (i) your vested
Performance shares that constitute “deferred compensation” under Section 409A of
the Internal Revenue Code and the regulations promulgated thereunder (“Section
409A”) shall be paid only if the circumstances giving rise to your termination
of employment meet any definition of “separation from service” in Section 409A
(without giving effect to any elective provisions that may be available under
such definition) and (ii) if you are



--------------------------------------------------------------------------------

  a “specified employee” of the Company (as defined in Section 409A) as of the
date of your termination of employment, the vested shares of Common Stock that
constitute “deferred compensation” under Section 409A will be delivered to you
on the first day of the seventh month following the date of your termination of
employment (or if earlier, upon death); provided, however, that such delay shall
be implemented only to the extent necessary in order to avoid the imposition of
taxes under Section 409A; and further provided that you have otherwise complied
with the requirements for such delivery of vested shares as provided herein.

 

4. Securities Law Restrictions; Insider Trading Policy:

You may not offer, sell or otherwise dispose of any shares of Common Stock in a
manner which would violate any applicable laws, including, without limitation,
the laws of Sweden, U.S. federal and state securities laws, U.S. federal law,
the requirements of any stock exchange or quotation system upon which the Common
Stock may then be listed or quoted and any laws of any other country or
jurisdiction that may be applicable to you.

In connection with receipt of this Grant Agreement, you acknowledge that you are
subject to the Company’s AS 314 Insider Trading Policy. Such policy may be found
on the Company’s intranet at “Functions, Legal.”

 

5. Change in Control of the Company:

Notwithstanding any provision herein to the contrary, your Performance Shares
shall be immediately vested at the Target Award level upon the occurrence of a
Change in Control; provided, however, that if you are a U.S. taxpayer for the
taxable year in which the Change in Control occurs, this provision shall apply
only if the circumstances giving rise to such Change in Control meet any
definition of “change in control event” in Section 409A of the Internal Revenue
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition).

 

6. Non-Transferability:

Your Performance Shares are personal to you and shall not be transferable by you
otherwise than by will or the laws of descent and distribution.

 

7. Conformity with Plan:

Your Performance Shares are intended to conform in all respects with the Plan,
including any future amendments thereto. Inconsistencies between this Grant
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. All definitions stated in the Plan shall be fully applicable to this Grant
Agreement.

 

8. Employment and Successors:

Nothing herein or in the Grant Notice or in the Plan confers any right or
obligation on you to continue in the employ of the Company or any subsidiary or
shall affect in any way your right or the right of the Company or any
subsidiary, as the case may be, to terminate your employment at any time. This
Grant Agreement, the Grant Notice, and the Plan, including any future amendments
thereto, shall be binding upon you, your estate, any person succeeding to your
rights hereunder and any successor or successors of the Company. The Performance
Shares do not confer to you or any person succeeding to your rights hereunder
any rights of a shareholder of the Company unless and until shares of Common
Stock are in fact issued to you or such person in connection with the settlement
of the Performance Shares.



--------------------------------------------------------------------------------

9. Dividend Equivalent Rights:

You will not be entitled to dividends or dividend equivalent rights with respect
to the Performance Shares.

 

10. Tax:

You are totally responsible for paying all taxes that you incur in respect of
this Grant. The Company has the authority and the right to deduct or withhold,
or require you to remit, an amount sufficient to satisfy all applicable taxes
required by law to be withheld with respect to any taxable event arising as a
result of vesting or settlement of the Performance Shares. The withholding
requirement may be satisfied, in whole or in part, by withholding from the
settlement of the Performance Shares, shares of Common Stock having a fair
market value on the date of withholding equal to the minimum amount (and not any
greater amount unless such other withholding rate will not cause an adverse
accounting consequence or cost) required to be withheld for tax purposes, all in
accordance with such procedures as the Company establishes. The obligations of
the Company hereunder will be conditional on such payment, and the Company will,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to you.

 

11. Governing Law:

This Grant Agreement, the Grant Notice, and the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, USA, and, to
the extent relevant, the local laws of your home country.

 

12. Severability:

If any one or more of the provisions contained in this Grant Agreement are
invalid, illegal or unenforceable, the other provisions of this Grant Agreement
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.

 

13. Recoupment Policy; Agreement to Repayments of Incentive Compensation When
Payments Are Required Under Federal Law:

The Company’s policy regarding “Return of Compensation in Restatement
Situations” is enclosed herewith. Such policy also may be found on the Company’s
intranet at “Functions, HR.” In connection with receipt of this Grant Agreement,
you acknowledge that you are subject to such policy. In addition, the
Performance Shares shall be subject to any future compensation recoupment policy
that the Company may adopt from time to time, as required by law or otherwise,
to the extent applicable.

This provision applies to any policy adopted by the New York Stock Exchange (or
any other exchange on which the securities of the Company are listed) pursuant
to Section 10D of the Securities Exchange Act of 1934. Section 10D provides for
the recovery of incentive-based compensation that has been erroneously paid
because of material errors in financial statements of the Company.

To the extent such policy requires the repayment of incentive-based compensation
received by you, whether paid pursuant to this Grant Agreement or any other plan
of incentive-based compensation maintained in the past or adopted in the future
by the Company, you agree to the repayment of such amounts to the extent
required by such policy.



--------------------------------------------------------------------------------

14. Executive Stock Ownership Requirements:

In connection with receipt of this Grant Agreement, you acknowledge that you are
subject to the Company’s policy regarding “Stock Ownership Policy for
Executives”, if you are a member of the EMT.

 

15. Confidentiality:

By accepting this Grant, you agree (a) to keep this Grant Agreement and all of
its provisions, as well as any ancillary materials related to this Grant
provided to you, confidential; (b) not to disclose the contents thereof to
anyone except your attorney, your immediate family or your financial consultant
(“Permitted Persons”), provided such Permitted Persons agree in advance to keep
such information confidential and not disclose it to others; and (c) not to use
the contents thereof for any purpose other than the interpretation of this
Grant. If you or any Permitted Person violate the terms and conditions of this
Section 15, the Performance Shares will be forfeited as of the date of such
violation, and the Performance Shares will be reconveyed to the Company without
further consideration or any act or action by you. In addition, violations of
this Section 15 may result in potential civil or criminal penalties under the US
federal securities laws. Anything herein to the contrary notwithstanding, you
shall not be restricted from: (i) disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law, you
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order prior to any such required
disclosure by you; and (ii) reporting possible violations of federal, state, or
local law or regulation to any governmental agency or entity, or from making
other disclosures that are protected under the whistleblower provisions of
federal, state, or local law or regulation, and you shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that you have made such reports or
disclosures.



--------------------------------------------------------------------------------

EXHIBIT A

[Performance Matrix and Terms]